Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 15-31 are allowed
	Claims 1-14 had been canceled
	The Double Patenting is withdrawn on amendment
Reasons for Allowance
3.    	The most representative prior arts to Jin Hoo Lee (hereinafter Lee) (US 2016/0316201) in view of Shan Liu et al., (hereinafter Liu’745) (US 2017/0272745) have been reanalyzed along with the published NPLs being considered to closely describe the method claimed as herein referenced and interpreted;
(Doc.1) A.M Kotra et al., (hereinafter Kotra); “CE3 6.6.1: A simple 6-MPM list construction with truncated binary coding for non-MPM signaling”, JVET-L0222-v2, Macao, CN Oct. 2018
cod
(Doc.2) Biao Wang et al., (hereinafter Wang); “CE3 6.3.1: Intra mode coding with 6 modes in MPM list and non-MPM modes coded with truncated binarization”, JVET-L0219, Macao, CN Oct. 2018

(Doc.3) Anand Kotra et al., hereinafter Kotra); “CE3 3.2.3: Intra mode signaling without non-MPM list”, JVET-K0368-r1; Ljubjliana, SI, July 2018.

Specifically the document D1 found to closely disclose the intra prediction coding method by which generating a most probable mode (MPM) list of candidate modes used in  predicting the video current block where a proposed 6 MPM are determined from the top and left neighboring modes. The MPM is signaled by truncated unary coding and the bins are coded in bypass mode while the remaining 61 non-MPM modes are coded in truncated binary Sec.2.2.  A truncated binary coding is used for the remaining 61 non-MPM modes. The angular modes selected from the 6 MPM list are identified at for three cases {0, 1, 2} depending on the number of available neighboring angular modes at  Sec.2.1.1  to 2.1.3. However the generation of the MPM modes does not follow the routine of the five conditions claimed by application.
Document D2, relates to a similar intra prediction based on angular list of 6-MPM and 61 non-MPM modes at Abstract, and proposing a method of coding the 6-MPM intra mode index  and the 61-non-MPM modes according to an order of insertion according to Ch.3 Pg.2-3 which do not follow the amended claim limitations.  
	Document D3, divides the 67 available intra modes into three different categories of; MPM list, a Select mode list and non-Selected list by switching the JVET_B0051_NON_MPM_mode. Table 1, discloses the MPM flag and the binarized string format for the 6MPM mode, 16-Selected modes and 45-Non-Selected modes. 
It is concluded that the original art of reference along with the newly conducted search fail to disclose all the limitations of the amended claims reciting inter alia; 
generating a reconstructed picture for the current block based on the predicted samples, wherein the step of constructing the MPM list includes: 
checking a condition 1, whether the left neighboring block and the upper neighboring block are the same intra prediction mode; 
checking a condition 2, whether a mode number of an intra prediction mode of the left neighboring block is greater than a mode number of a DC mode, based on a case where the condition 1 is satisfied; 
checking a condition 3, whether the mode number of the intra prediction mode of the left neighboring block and a mode number of an intra prediction mode of the upper neighboring block are greater than the mode number of the DC mode, based on a case where the condition 1 is not satisfied; 
checking a condition 4, whether a difference between the mode number of the intra2 104635847\V-108/18/17Application No.: 17/179,639Docket No.: 8736.02164.US21prediction mode of the left neighboring block and the mode number of the intra prediction mode of the upper neighboring block is equal to 1, based on a case where the condition 3 is satisfied; 
checking a condition 5, whether one of the mode number of the intra prediction mode of the left neighboring block and the mode number of the intra prediction mode of the upper neighboring block is greater than the mode number of the DC mode, based on a case where the condition 3 is not satisfied; and 
constructing the MPM list based on at least one of the condition 1 to the condition 5, 
wherein the intra prediction mode related information includes at least one of MPM flag information, MPM index information and remaining mode information, 
wherein the step of deriving the intra prediction mode for the current block includes: 
obtaining the MPM flag information related to whether the intra prediction mode for the current block is included among the MPM candidates; 
obtaining i) the MPM index information for indicating the intra prediction mode for the current block among the MPM candidates or 
ii) the remaining mode information for indicating the intra prediction mode for the current block among remaining intra prediction modes except for the MPM candidates, based on the MPM flag information; and 
deriving the intra prediction mode for the current block based on the MPM index information or the remaining mode information, 
wherein the MPM index information is obtained based on a value of the MPM flag information being the value of the MPM flag information being 
wherein the remaining mode information is obtained based on a value of the MPM flag information being 
wherein the value of the MPM flag information being 
The subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/